                                                                               FILE©
                                                                              ;TRiCl
                           3^n tlje WLnitzh States! Witviit                            "IV.

                          Jfor tlje ^otitljern Bisitrut of (georgia p .3 ah &
                                        Sirunsftaicfe ©iljission        CLERK.kUa
                                                                        SO. LIST. OF GA.

              EUGENE MICHAEL O'TOOLE,

                           Plaintiff,                      CIVIL ACTION NO.: 2:18-cv-121

                     V.



              ANDREW SAUL,Commissioner of Social
              Security,

                           Defendant.



                                                ORDER


                    The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 15.       Plaintiff did not file

              Objections to the Report and Recommendation.

                    Thus, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation as the opinion of the Court.       The Court AFFIRMS

              the decision of the Commissioner and DIRECTS the Clerk of Court


              to CLOSE this case and enter the appropriate judgment of

              dismissal.


                    SO ORDERED, this                                        , 2020.




                                            HON. LISA GODBEY WOOD, JUDGE
                                            UnW^D states DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA



AO 72A
(Rev. 8/82)
